—In an action, inter alia, to recover damages for personal injuries, the plaintiff ap*654peals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Gavrin, J.), dated June 20, 2000, as granted the defendant’s motion to dismiss the complaint on the ground that he failed to timely serve a notice of claim.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the defendant’s motion to dismiss the complaint on the ground that the plaintiff failed to timely serve a notice of claim (see, General Municipal Law § 50-e [1] [a]; Public Authorities Law § 1212 [2]). Further, the Supreme Court correctly determined that it could not permit service of a late notice of claim because the Statute of Limitations had expired (see, Matter of Jalloh v New York City Tr. Auth., 256 AD2d 410). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.